This cause came on for further consideration upon the filing on September 3, 2009, of a petition for reinstatement by respondent, James Cornell Young, Attorney Registration No. 0034227. In accordance with Gov.Bar R. V(10)(F), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The board filed its final report in this court on February 19, 2010, recommending that respondent be denied reinstatement to the practice of law in Ohio. Respondent filed objections to the final report, relator filed an answer, and this cause was considered by the court. Upon consideration thereof,
It is ordered by this court that the petition for reinstatement of respondent is denied.
It is further ordered by the court that respondent be taxed the costs of these proceedings in the amount of $157.96 deducted from the deposit of $500 for a total due and payable to the respondent of $342.04.
It is further ordered, sua sponte, by the court that within 90 days of the date of this order, respondent shall reimburse any amounts that have been awarded against respondent by the Clients’ Security Fund pursuant to Gov.Bar R. VHI(7)(F). It is further ordered, sua sponte, by the court that if, after the date of this order, the Clients’ Security Fund awards any amount against respondent pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the Clients’ Security Fund within 90 days of the notice of such award.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings. All case documents are subject to Rules 44 through 47 of the Rules of Superintendence for the Courts of Ohio, which govern access to court records.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
Lundberg Stratton, J., would grant the petition for reinstatement.